ITEMID: 001-70867
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KUZMENKOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1959 and lives in the town of Novogrodovka, the Donetsk Region.
5. On 8 July 1997 and 22 February 2000 the Novogrodovka City Court (hereafter “the City Court”) awarded the applicant a total of UAH 33,277 against the Novogrodovskaya State-owned Coal Mine No. 2 (hereafter “the NCM”) for arrears of salary, redundancy pay and industrial disability benefits. The judgments became final and were remitted to the Novogrodovka City Bailiffs’ Service for compulsory enforcement.
6. In 1998 and 1999 the Novgorodsky City Court and the Donetsk Regional Court rejected as unsubstantiated the applicant’s complaints against the Rossiya Association (the NCM’s managing company between August 1997 and March 1998) and the NCM for their failure to pay in due time and in full the sum awarded to him by the judgment of 8 July 1997.
7. In 1999 and 2000 the Prosecutor’s Office rejected on several occasions the applicant’s criminal complaints against officials of the Bailiffs’ Service.
8. On 24 May 2001 the Ministry of Fuel and Energy decided to wind up the NCM, designating the Ukrvuglrestrukrutizatsyya Company as its successor.
9. The applicant instituted proceedings in the City Court against the Bailiffs’ Service for failure to execute the decisions in his favour. On 14 August 2001, the court rejected the applicant’s claim, finding no fault had been committed by the Bailiffs, who had demonstrated due diligence in enforcing the judgments in the applicant’s favour, but the NCM’s lack of funds had prevented them from securing the immediate payment of the awards.
10. In 2002 and 2003, due to the on-going bankruptcy proceedings against the NCM, the Bailiffs’ Service forwarded on several occasions the applicant’s writs of execution to the NCM’s liquidation commission, which refused to accept them, referring to the company’s lack of funds.
11. The judgments of 8 July 1997 and 22 February 2000 remain partially unenforced, the outstanding debts being UAH 3,736 and 2,857 respectively.
12. Relevant domestic law may be found in the judgments of 27 July 2004 in the case of Romashov v. Ukraine (no. 67534/01, §§ 16-19) and of 30 November 2004 in the case of Dubenko v. Ukraine (74221/01 §§ 22-29).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
